Case 1:20-cv-01569-JPH-MPB Document 36 Filed 01/04/21 Page 1 of 3 PageID #: 184




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 DEBORAH CLARK,                                  )
                                                 )
                           Plaintiff,            )
                                                 )
                      v.                         )   No. 1:20-cv-01569-JPH-MPB
                                                 )
 FAMILY DOLLAR STORES OF INDIANA,                )
 LLC,                                            )
 STRENGTH OF NATURE, LLC,                        )
                                                 )
                           Defendants.           )
                                                 )
                                                 )
 FAMILY DOLLAR STORES OF INDIANA,                )
 LLC,                                            )
                                                 )
                           Cross Claimant,       )
                                                 )
                      v.                         )
                                                 )
 STRENGTH OF NATURE, LLC,                        )
                                                 )
                           Cross Defendant.      )

                              ORDER ON JURISDICTION

       Plaintiff, Deborah Clark, has filed a First Amended Complaint alleging

 that this Court has diversity jurisdiction over this matter. Dkt. 23. For the

 Court to have diversity jurisdiction, the amount in controversy must exceed

 $75,000, exclusive of interest and costs, and the litigation must be between

 citizens of different states. 28 U.S.C. § 1332(a). For diversity jurisdiction

 purposes, "the citizenship of an LLC is the citizenship of each of its members."

 Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007). For LLCs,

 parties must "work back through the ownership structure until [reaching]

                                             1
Case 1:20-cv-01569-JPH-MPB Document 36 Filed 01/04/21 Page 2 of 3 PageID #: 185




 either individual human beings or a formal corporation with a state of

 incorporation and a state of principal place of business." Baez-Sanchez v.

 Sessions, 862 F.3d 638, 641 (7th Cir. 2017); Thomas, 487 F.3d at 534.

       Here, the First Amended Compliant identifies Defendants—Family Dollar

 Stores of Indiana, LLC and Strength of Nature, LLC—as LLCs, but it does not

 identify either LLC's members or the citizenship of those members. Counsel

 has an obligation to analyze subject-matter jurisdiction, Heinen v. Northrop

 Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012), and a federal court always

 has the responsibility to ensure that it has jurisdiction, Hukic v. Aurora Loan

 Servs., 588 F.3d 420, 427 (7th Cir. 2009). The Court's obligation includes

 knowing the details of the underlying jurisdictional allegations. See Evergreen

 Square of Cudahy v. Wis. Hous. and Econ. Dev. Auth., 776 F.3d 463, 465 (7th

 Cir. 2015) ("the parties' united front is irrelevant since the parties cannot

 confer subject-matter jurisdiction by agreement . . . and federal courts are

 obligated to inquire into the existence of jurisdiction sua sponte").

       Therefore, the Court ORDERS the parties to file a joint jurisdictional

 statement by February 1, 2021, addressing the issues identified in this order.

 SO ORDERED.

 Date: 1/4/2021




                                          2
Case 1:20-cv-01569-JPH-MPB Document 36 Filed 01/04/21 Page 3 of 3 PageID #: 186




 Distribution:

 Rom Byron
 KEN NUNN LAW OFFICE
 romb@kennunn.com

 Anthony Marino Eleftheri
 DREWRY SIMMONS VORNEHM, LLP (Carmel)
 aeleftheri@dsvlaw.com

 Melanie A. Kalmbach
 DREWRY SIMMONS VORNEHM, LLP (Carmel)
 mkalmbach@dsvlaw.com

 Brittney B. Rykovich
 GORDON REES SCULLY MANSUKHANI
 brykovich@grsm.com

 Tyler G. Tarney
 REMINGER CO. LPA (Columbus, OH)
 ttarney@grsm.com




                                      3
